PD-1501-14
                                                                            COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
         April 24, 2015                                                     Transmitted 4/24/2015 2:01:58 PM
                                                                              Accepted 4/24/2015 2:27:34 PM
                                                                                              ABEL ACOSTA
                                         PD-1501-14                                                   CLERK

ROBERT WILLIAM CORNWELL                      §         IN THE COURT OF
                                             §
V.                                           §         CRIMINAL APPEALS,
                                             §
THE STATE OF TEXAS                           §         IN AUSTIN, TEXAS

               ____________________________________________________

                              STATE'S MOTION FOR
                       EXTENSION OF TIME TO FILE BRIEF
               ____________________________________________________


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        COMES NOW the State of Texas, by the undersigned assistant district attorney, and

moves the Court for an extension of time to file its appellate brief in the above-captioned

case. The State would respectfully show the Court the following:

     1. On April 10, 2013, the appellant was convicted of the offense of

        impersonating a public servant.              His punishment was assessed at

        imprisonment for 2 years.

     2. The Ninth Court of Appeals affirmed the appellant’s conviction in a

        memorandum opinion dated October 8, 2014.

     3. This Court granted the appellant’s petition for discretionary review, and the

        appellant’s brief was filed in this Court on March 25, 2015.

     4. The State’s brief is presently due to be filed in this Court on April 24, 2015.

     5. The State has not previously requested an extension of time to file its brief.


                                                 1
6. The State hereby requests a one-month extension of time to file its brief, until

   May 26, 2015.

7. Good cause exists for the requested extension of time, for the following

   reasons:

          In the past 30 days, the undersigned counsel for the State has
   been required to prepare the State’s brief in William Joseph Smokey Lee
   v. The State of Texas, Case No. 09-13-00569-CR; the State’s brief in
   Jeromy John Leax v. The State of Texas, Case No. 09-14-00452-CR
   and Cause No. 09-14-00453-CR; the State’s answer to application for
   writ of habeas corpus, and findings of fact and conclusions of law in Ex
   parte Brian Keith Balentine, Case No. 08-05-04682-CR-(1), and
   presented oral argument in Jessica Sekerka Siegel v. The State of Texas,
   Case No. 09-13-00536-CR; and in Ex parte Kemos Barnaby,
   WR-80,099-01.

          In addition, undersigned counsel is assigned to serve as the
   prosecutor on Montgomery County’s misdemeanor expunction and
   nondisclosure cases, and has been required to attend to duties pursuant
   to those assignments, and is also assigned to serve as the prosecutor on
   Montgomery County’s mental health cases, and has been required to
   attend to duties pursuant to that assignment.

        Consequently, counsel has not had sufficient time to prepare an
   adequate State’s brief in this case.




                                          2
       THEREFORE, the State requests an extension of time to file its brief until May 26,

2015, in this case.

                                                         Respectfully submitted,

                                                         BRETT W. LIGON
                                                         District Attorney
                                                         Montgomery County, Texas

                                                         /s/ Jason Larman
                                                         JASON LARMAN
                                                         Assistant District Attorney
                                                         Montgomery County, Texas
                                                         S.B.T. No. 24072468
                                                         207 W. Phillips, Second Floor
                                                         Conroe, Texas 77301
                                                         (936) 539-7800
                                                         (936) 788-8395 (fax)




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was sent

electronically using efile.txcourts.gov to the attorneys for the appellant on the date of the

filing of the original with the Clerk of this Court.


                                                         /s/ Jason Larman
                                                         JASON LARMAN
                                                         Assistant District Attorney
                                                         Montgomery County, Texas




                                               3